Citation Nr: 1824544	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-19 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

J. George, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to August 1998.

This claim comes before the Board of Veterans Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified before a decision review officer (DRO).

The Veteran also appealed a denial of service connection for a lumbar spine disorder.  Subsequently, service connection for lumbosacral strain was granted in a March 2017 rating decision, which is a full grant of the benefit sought.  Thus, the issue is no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

Additional evidence was received subsequent to the supplemental statement of the case issued in March 2017.  As the evidence is either duplicative or not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's GERD causes vomiting, regurgitation, nausea, reflux, substernal arm pain, some of which are controlled, at least in part, by Nexium, productive of considerable impairment of health.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for GERD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7346 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The Veteran contends that he is entitled to a higher rating for his service-connected GERD because his current 10 percent rating does not reflect the severity of his symptoms and he has the symptoms of the higher level.

GERD is rated pursuant to 38 C.F.R. § 4.114 DC 7346 as analogous to "hiatal hernia."  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combination productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for two or more of the symptoms for the 30 percent level of less severity.

In conjunction with the current claim, the Veteran was first afforded a VA examination of his GERD in February 2013.  At that time, the Veteran reported symptoms of heartburn (pyrosis), reflux, regurgitation, and substernal arm or shoulder pain.  No unintentional weight loss was noted.  The examiner stated that the Veteran's GERD did not affect his ability to perform physical or sedentary employment, meaning that there was no disability otherwise conductive of a considerable impairment of health.

At the DRO hearing, the Veteran testified that he regurgitated twice weekly and experienced vomiting, and nausea.  He also stated that he experienced sleep disturbance.  He also reported taking Nexium to control symptoms.  A January 2016 VA treatment record notes that the Veteran feels that Nexium does not always give him the relief from symptoms that he desires.

The Veteran underwent another VA examination in February 2017.  At that time, he reported experiencing reflux, regurgitation, and sleep disturbance caused by GERD four or more times per year.  The examiner found that there was no impact on the Veteran's ability to work, indicating that he did not have symptoms otherwise indicative of a considerable impairment of health.

When resolving reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted for GERD as the symptoms more closely approximate considerable impairment of health rather than less severe impairment.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  At the 2013 examination, the Veteran reported experiencing substernal arm pain, a symptom listed in the 30 percent criteria, as well as heartburn, regurgitation, and reflux.  Similarly, at the 2017 examination, the Veteran reported experiencing reflux and regurgitation.  At least since 2015, the Veteran has used Nexium to control his symptoms.  The Board finds that his regular use of medication is supportive of a 30 percent rating, even if his symptoms were not as severe at the 2017 examination because Nexium controlled such symptoms.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2012) (ameliorative effect of medication not to be considered if not contemplated by rating criteria).

Although a higher rating is warranted, the preponderance of the evidence is against an even higher 60 percent rating.  Both VA examiners found that there was no impact on work from GERD.  Thus, there is no indication that, in the absence of Nexium, even more severe impairment warranting a 60 percent rating would have been present.  And, although merely examples, many of the symptoms set forth in the 60 percent rating have not been shown.

As to the Veteran's reports of sleep disturbance, the evidence does not show that any sleep disturbance associated with GERD is productive of severe impairment of health.  Notably, the Veteran more specifically filed a claim of service connection for sleep apnea secondary to GERD in May 2017.  In a July 2017 rating decision, the RO denied the claim.  If the Veteran still wishes to pursue this claim, he should submit a notice of disagreement (NOD) on the proper standardized form by July 11, 2018.


ORDER

A rating of 30 percent, but no higher, for GERD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


